Citation Nr: 0320838	
Decision Date: 08/19/03    Archive Date: 08/25/03	

DOCKET NO.  98-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to an increased (compensable) initial rating 
for burn scars of the right knee. 

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945 and from March 1951 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted service connection for burn scars of 
the right knee, assigning a noncompensable evaluation.  

A hearing was held before a member of the Board, relating to 
the issues of an increased rating for burn scars of the right 
knee and service connection for a heart murmur, in August 
2000.  The Board remanded the appeal in December 2000.  A 
hearing was held before another member of the Board, relating 
to these issues and service connection for post-traumatic 
stress disorder, in September 2002.


FINDINGS OF FACT

1.  Neither the rating criteria in effect prior to or from 
August 30, 2002, are more favorable to the appellant.

2.  The veteran's service-connected burn scars of the right 
knee have not been manifested by any residuals throughout the 
course of the veteran's appeal.




CONCLUSION OF LAW

The criteria for a compensable initial evaluation for burn 
scars of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 
7802, 7803, 7804, 7805 (prior to and from August 30, 2002) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See The Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statement of 
the case, as well as letters in February 2002 and January 
2003, informing them of the governing legal criteria, the 
evidence necessary to substantiate the veteran's claim, the 
evidence considered, evidentiary development under the VCAA, 
and the reasons for the denial of his claim.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has been afforded a VA examination and personal 
hearings, and private and VA treatment records have been 
obtained.  In a February 2001 statement the veteran indicated 
that he did not have any medical evidence relating to 
physical burn scars.  Therefore, it is concluded that the VA 
has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating scars were changed, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118).  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), it was held that when the 
law or regulations change after a claim has been filed, but 
before the appeal process has been concluded, the version 
most favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  However, the new rating criteria 
cannot have retroactive application prior to August 30, 2002.  
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, in this case, 
the Board has evaluated the veteran's service-connected burn 
scars of the right knee under the old criteria, both prior to 
and from August 30, 2002, and under the new criteria as well 
from August 30, 2002, and concluded that the burn scars of 
the right knee are not more favorably rated under either 
criteria.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

In a February 2001 statement the veteran indicated that he 
did not have medical evidence related to burn scars of the 
right knee, and a review of VA and private treatment records 
reflect that the veteran has not been seen with complaints 
relating to burn scars of the right knee.  The private and VA 
treatment records do not include any reference to findings 
regarding burn scars of the right knee.  

The report of a March 2002 VA examination reflects that the 
veteran reported that he had burn scars of the right leg 
secondary to a gasoline fire in 1943.  The veteran denied any 
symptoms related to the scars.  The examiner reviewed the 
claims folder, noting burns to the right leg in November 
1943.  Examination of the right lower extremity revealed no 
burn scars that were visible, no ulceration or breakdown of 
the skin, no inflammation or edema, no disfigurement, and no 
scar of the right lower extremity.  The diagnosis included 
previous treatment for 1st and 2nd degree burn scars of the 
right leg that were completely healed without any residuals.  

The veteran and his spouse have offered statements and 
testimony indicating that the veteran does not receive 
current medical care for burn scars of the right knee, but he 
does apply a cream in the area where the burn scars of the 
right knee were located because of dry skin.  The veteran and 
his spouse are qualified to report symptoms and observations, 
but they are not qualified, as lay persons, to offer a 
medical diagnosis or medical etiology for symptoms or 
observations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, any statements or testimony regarding an 
etiology for the dry skin of being related to the burn scars 
will not be accorded any probative weight.  

Prior to August 30, 2002, Diagnostic Code 7802 provided that 
2nd degree burn scars involving an area or areas 
approximating one square foot warranted a 10 percent 
evaluation.  Diagnostic Code 7803 provided that scars that 
were superficial, poorly nourished, with repeated ulceration, 
warranted a 10 percent evaluation.  Diagnostic Code 7804 
provided that scars that were superficial, tender and painful 
on objective demonstration, warranted a 10 percent 
evaluation.  Diagnostic Code 7805 provided that other scars 
would be rated on limitation of function of the part 
affected.  

Effective August 30, 2002, Diagnostic Code 7802 provided that 
scars, other than the head, face, or neck, that are 
superficial and do not cause limited motion, involving an 
area or areas of 144 square inches or greater, warrant a 
10 percent evaluation.  Diagnostic Code 7803 provides that 
scars that are superficial, unstable, warrant a 10 percent 
evaluation.  Diagnostic Code 7804 provides that scars that 
are superficial, painful on examination, warrant a 10 percent 
evaluation.  Diagnostic Code 7805 provides that other scars 
will be rated on limitation of function of the affected part.  

There is no competent medical evidence of record, or any 
probative evidence of record, indicating that the veteran 
currently has any residuals of burn scars of the right knee 
during the appeal period.  There is competent medical 
evidence indicating that he does not have any current 
residuals of burn scars of the right knee.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran currently has any residuals of burn scars of the 
right knee.  Therefore, a preponderance of the evidence is 
also against a compensable evaluation, at any time during the 
appeal period, under any applicable diagnostic code, in 
effect both prior to and from August 30, 2002.  


ORDER

An increased (compensable) initial rating for burn scars of 
the right knee is denied. 


REMAND

The Board's December 2000 Remand requested, inter alia, that 
the veteran be afforded a cardiology examination, and that 
certain questions be answered by the examiner.  A review of 
the March 2002 VA examination report reflects that not all of 
the questions were answered.  See Stegall v. West, 11 Vet. 
App. 268 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should determine if the 
examiner who conducted the March 29, 2002 
VA heart examination, at the VAMC in 
Montgomery, is available.  If this 
examiner is available please request that 
he offer an opinion as to whether it is at 
least as likely as not that a currently 
manifested heart murmur, that preexisted 
service, was chronically worsened beyond 
any natural progression during the 
veteran's active service.  Send the claims 
folder to this examiner for review.  If it 
cannot be determined that a currently 
manifested heart murmur, that preexisted 
service, was chronically worsened beyond 
any natural progression during the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or judgments 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report.

3.  If the examiner who conducted the 
March 29, 2002 VA heart examination, at 
the VAMC in Montgomery, is not available, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a cardiology examination.  Send 
the claims folder to the examiner for 
review.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that a currently 
manifested heart murmur, that preexisted 
service, was chronically worsened beyond 
any natural progression during the 
veteran's active service.  If it cannot be 
determined that a currently manifested 
heart murmur, that preexisted service, was 
chronically worsened beyond any natural 
progression during the veteran's active 
service, on a medical scientific basis, 
and without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.

4.  Thereafter, the RO should readjudicate 
the claim for service connection for a 
heart murmur.  If the claim remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




			
                   C. P. RUSSELL                                         
MARK D. HINDIN
	Veterans Law Judge 		Veterans Law Judge
	Board of Veterans' Appeals		Board of Veterans' Appeals



                       
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

